Citation Nr: 1535913	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability as a result of treatment rendered at a VA medical facility in August 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his parents


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran had a personal hearing before the undersigned VLJ in August 2009.  This claim was subsequently remanded for additional development in March 2010, August 2011, and January 2014.  The purposes of the development have been met and this matter may be adjudicated on the merits.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has additional disability as a result of the August 2002 surgery.


CONCLUSION OF LAW

The criteria are not met for compensation under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran was provided all required notice in relation to this claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  He has not alleged any deficiency in the notice that had an unduly prejudicial effect on his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has complied with the duty to assist in the development of this claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's relevant treatment records have been obtained.  

He was provided with a VA examination in June 2010 for an opinion on whether he has additional disability of the lumbar spine that was caused by fault on the part of VA.  The Board also obtained a VHA opinion in July 2013 that addresses whether there is additional disability, which the Veteran was given the opportunity to review.  Both medical opinions are adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  He has not submitted any additional medical evidence, but additional argument was received.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

With respect to his August 2009 personal hearing, the undersigned VLJ complied with the requirements of 38 C.F.R. § 3.103(c)(2).  Indeed, he explained how the criteria are met for benefits under section 1151, and he suggested that the Veteran obtain a written opinion from his treating physician that showed additional disability as a result of VA treatment.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Compensation under 38 U.S.C.A. § 1151

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014). 

VA compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2014).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and, (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, (ii) VA furnished the hospital care or medical or surgical treatment without informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that the right-sided L2/3 hemilaminectomy and microdiscectomy conducted in August 2002 caused additional disability to his lumbar spine.  He asserts that he was told that the surgeon removed too much of his vertebra, which has caused both pain and instability.  He asserts that his L2 and L3 vertebrae should have been fused together.  He asserts that another physician told him that one of his diagnoses, failed back surgery syndrome, literally means that something went wrong during the surgery that is causing the failure.  He said that he developed degenerative disc disease.  Finally, he asserts that they began to operate in the wrong spot and had to move to the correct location.  

He alleges that he was told that the surgery would not return him to "100 percent" but would bring him to "90 or 95 percent."  He said he was led to believe that it would be a "cut and dry" surgery, that he would be "in and out", and that he would shortly thereafter be fine.  He alleges that he did not have any problems, except pain, with his back prior to the August 2002 procedure, and that he was able to work before he had the surgery.  He alleges that after the surgery, he was no longer able to work, that he could no longer bend or stoop, or perform his work as a mechanic.    

He had a motor vehicle accident in 1982, which he asserts caused injury to his spine.  He was again injured skiing in June 1990, after which he had back pain and urinary problems.  These problems were also shown in April 1991, and he had an operation for urethral strictures in December 1991.  However, his urinary problems continued into 1992, which his doctor provisionally attributed to his spine, and not urethral strictures.  An April 1992 MRI showed disc degenerative changes at L3/4 through L5/S1, and a mild protrusion at L2/3 and L3/4, but his doctor noted that the disc encroachment was not enough to require surgery.  He advised the Veteran to take it easy to prevent further injury, because the symptoms were possibly related to the protrusion.  

He again sought treatment for pain and urinary problems in 1998.  In April 1998, he complained of pain in the right lumbosacral area that did not radiate, although he did complain of occasional tingling and numbness along the left hamstring.  He also had to occasionally catheterize himself so that he could urinate.  An EMG did not find right-sided radiculopathy.  Conservative treatment was recommended.  

He had a lifting injury in June 2002 that injured his lumbar spine and had him out of work.  In July 2002, he had continued low back pain, and reported taking it easy by lying flat on his back as much as possible.  Straight leg raising tests were positive on both the left and the right side.  A herniated disc was suspected.  On August 6, 2002, he denied radiating pain down his legs, but did have a burning sensation in his left thigh.  He reported history of bladder problems since 1998, which increased with this more recent injury.  An MRI confirmed a herniated nucleus pulposus (HNP) on the right side, but that the Veteran's pain was on his left side; it was acknowledged that the studies did not explain his left-sided pain.  A myelogram and nerve study were scheduled and he was to be consulted for a home exercise program, but nothing was found as the source of his left thigh symptoms.

The diagnosis on the August 30, 2002, operative report shows Right L2/3 HNP with radiculopathy, despite the diagnostic tests being inconclusive.  The note indicates a history of low back pain (with no mention of leg symptomatology), that conservative measures did not relieve the pain, and that the Veteran wished to have surgery.  The report indicated that an initial cut was made at the presumed location of the disc, but upon confirmation X-ray was found to be a bit lower.  They moved to the correct location, and proceeded.  It was noted that the L2/3 interspace was considerably narrow within the inferior counterparts, and removing the disc was slightly more difficult than anticipated.  They were able to remove an adequate amount of the disc material, which was found to decompress the area nicely.  There was no indication on the operative report of any errors or unforeseen complications.

On September 30, 2002, a VA physician assistant note indicates the Veteran stated his back pain was much improved.  An October 10, 2002, VA follow up to the surgery noted the Veteran reported doing better, that the pain in his back was gone, that he was without weakness, numbness, or tingling, and that he had control of his bladder.  A physical therapy note from October 24, 2002, notes increased pain in the preceding four days second to a stomach virus and vomiting, with limited flexibility and moderate tenderness to palpation.  He attended physical therapy and showed improvement in October and November 2002, with some muscle spasms noted in November.  His improvement plateaued and he was moved to water therapy.  In April 2003, he indicated he found the water therapy helpful.  He also reported that he was able to continue his career as a professional fisherman.  Examination showed negative straight leg raise tests, normal strength and reflexes in the lower extremities.  His trunk flexibility was limited in flexion but relatively normal in all other directions.  The physician thought there was some lumbar weakness, and that the Veteran would need to continue with water therapy to improve strength and stability of the back musculature.  He continued in water therapy until September 2003, at which time he reported that he was functionally better overall with less pain but still with some discomfort on sitting or standing.  He was directed to follow a home program, and to reach out if he wanted further treatment.

In May 2004, he was found to have achieved his maximum medical improvement.  An MRI showed  degenerative changes at L4/5, L3/4, and there was a bulge at L5/S1.  The physician noted that he had surgery on L2/3 that appeared to be successful.  He had low back pain with spasms but did not have any neurological abnormalities of the lower extremities.

In June 2006, he consulted with a VA orthopedist, Dr. R., about his low back.  He reported left leg and low back pain, and that right leg pain was starting.  He reported that he was unable to work after the operation in August 2002, and that the operation did nothing to help his left leg pain.  The doctor was confused, as the records showed that it relieved his pain but that it was done on the right side.  He noted that the surgery removed a portion of interior facet of the L2 vertebra, which he suspected would cause instability.  In July 2006, he reviewed the operative report, noting a "great big herniated disc" L2/3 on the right.  He indicated that the interior facet was probably removed to gain access to the area, which would cause pain due to the instability of the facet.  He also noted that the Veteran had probably developed arachnoiditis, which was not apparently also causing leg pain.  Dr. R. noted in October 2006 that arachnoiditis is a subtle finding that is often missed, but that it occurs often in surgery and often gives a "bad result" or "failed back syndrome."  He found that the Veteran was disabled secondary to instability and arachnoiditis.

In September 2006, a Social Security Administration consulting physician indicated the Veteran had longstanding low back pain status post laminectomy and discectomy for HNP, and that he continued to have back pain with no complications.

In February 2007, he reported having pain on the right side of the incision that was different from the pain he had before the surgery.  He did report that the surgery helped with his urinary function.  An MRI showed mild spondylosis.  In November 2007, a VA neurologist noted that the radiological evidence showed nothing of a surgical nature, just minor degenerative and minimal postoperative changes, little bulges at L1/2, L2/3, L3/4, but nothing of surgical significance or that showed a relationship to his pain complaint.  He said that the Veteran's MRI looked better than average for his age and history of surgery, and it showed no stenosis, root compression, or instability.  He said that the Veteran's complaint was of back pain only without radiculopathy, therefore another surgery would not benefit him, and would likely be deleterious.
 
In September 2009, the Veteran sought an opinion from Dr. R. for support in this claim.  Dr. R. indicated that the case was complicated.  As far as the missing facet, he said that it had to have been removed during the surgery, as opposed to a congenital defect.  He said the Veteran insisted he was told the disc was on the left and that he would be operated on the left side.  The Veteran also reported that he was told that an interior facet was removed.  Dr. R. indicated that such removal is sometimes required in order to get lateral to the nerve to get under it, and that this was not necessarily an error.  He said the Veteran's young age probably was the reason for not fusing the vertebrae, particularly because there was a chance that having the facet removed would not cause any problems.  However, he again noted that the pain was in the left leg and the surgery was on the right side.  He said that one would not expect right-sided surgery to relieve left-sided pain, and that he personally would not have operated.  He also noted that removal of the interior facet can cause low back pain.  He said that removing the facet would not cause left leg pain, but that it can cause instability.  

The Veteran attended a VA examination in June 2010.  The VA examiner noted the history, starting from 1982.  He noted that a 1998 diagnostic test found no right-sided radiculopathy, and that a 2002 diagnostic test showed no left-sided radiculopathy.  He noted the operative report showed the procedure was completed with adequate hemostasis.  He indicated the Veteran had some resolution after the surgery, including especially of his bladder symptoms, which had not recurred as of that examination.  However, he still has low back pain and some left-sided pain and numbness in the left thigh.  An X-ray showed five normal aligned lumbar vertebrae, and post-operative changes at the L2/3 where the facet was resected.  No subluxation was observed.  There were degenerative changes at L3/4 and L2/3.  He diagnosed chronic lumbar sprain with radiculopathy, status post laminectomy and discectomy.

The June 2010 VA examiner opined that there was no proximate cause of additional disability, and there was no unreasonably foreseeable event.  The Veteran continues to have symptoms after his surgery, which is not uncommon, and he pointed out that not all patients' symptoms resolve despite properly performed procedures.  He said that it is simply the nature of this disease process and the capabilities doctors have for treating it.  He said that fusion of the vertebrae has not been necessary because no instability has been shown, as surmised by Dr. R.  In summary, he indicated that the Veteran is one of those unfortunate individuals who did not have a good result following spinal surgery, but that this does not indicate fault, misdiagnosis, or error in judgment.  The examiner finally noted that the Veteran's numbness could possibly be a result of meralgia paresthetica, which would explain the negative diagnostic tests for radiculopathy.

The VA examination was not clear on whether the Veteran has additional disability as a result of the August 2002 surgery, therefore the Board obtained a VHA opinion to address both whether there is additional disability, and if so, whether there was fault on the part of VA in causing it.  The July 2013 VHA opinion noted review of the records.  He observed that the operative report did not mention leg pain, only back pain, but that the discharge note indicated bilateral lower extremity pain.  Records from January and April 2003 showed continued symptoms.  He noted Dr. R.'s September 2009 opinion that he would not have operated on the right side because a right-sided operation would not relieve left-sided symptoms, and the June 2010 VA examiner's finding of no radiculopathy, and of no subluxation.  

The VHA examiner opined that there was not additional disability as a result of the surgery, and that instead there was some improvement.  He did have removal of some of the interior facet, which is commonly done, but instability has not been shown.  He indicated that the absence of instability (spondylolisthesis) meant that the portion of the facet removed was inconsequential.  He also noted that the records show inconsistencies regarding whether he had left-sided, right-sided, or bilateral pain, and that it does seem unlikely that a left-sided surgery would relieve right-sided pain, but that there are examples of such situations in the medical literature.  He agreed that a fusion was not necessary, and that the Veteran's ongoing complaints are not unforeseeable or unusual.  He agreed with Dr. R. that he would probably not have done the surgery, but if it was done to help with unrelenting pain and discussed with the Veteran, then it was not negligent.

Based on this body of evidence, the Board finds that compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  The preponderance of the evidence is against a finding that the Veteran has additional disability as a result of his surgery.  He does not have radiculopathy as a result of the surgery; despite diagnoses, diagnostic testing has been negative.  Instability has not been shown to have resulted from the removal of the portion of the facet.  The Veteran has been diagnosed with arachnoiditis, but this has not been shown to cause additional disability.  Indeed, Dr. R. noted that it was a common result of spinal surgeries, but that it was not causing the Veteran any leg pain.  See VA treatment dated in July 2006.

The Veteran's assertions regarding his additional disability are not probative.  He alleges that he has additional disability, including degenerative disc disease (DDD) as a result of the surgery.  He said that he was told that too much of the facet was taken out, resulting in instability, and that the vertebrae should have been fused together.  He has not been shown to have the competence to make such statements, which are not confirmed in the record.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, neither the VA examiner nor the VHA examiner diagnosed DDD as a result of the surgery.  Further, there have been disc degenerative changes in the lumbar vertebrae, including L2/3, since at least 1993.  As far as the facet removal and whether a fusion should have been done, Dr. R. did opine that he had instability, but none of the objective testing confirmed that.  Both the examiners opined that a fusion was not necessary in the absence of instability.  The Board appreciates the Veteran's lay observations, but the issue under consideration is complex, and cannot be determined by observation alone.

The Board does not find the Veteran's explanation of the meaning of failed back surgery syndrome-that it literally means that something went wrong during surgery-to be probative.  He is competent to repeat information of which he has personal knowledge, but again, this matter is complex.  His records do not contain this opinion, Jandreau, supra, and the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence. Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board does not find his statement that he did not have back troubles, aside from pain, prior to the surgery to be probative.  He is competent to report his own personal history, however, the extensive history of back injury and resulting symptoms starting from the 1980's directly contradicts the statement.  Indeed, he was shown to have urinary problems since the 1990's that were relieved by the surgery.

The Board does not find his statement that he was not able to work following the surgery to be probative, as it is inconsistent with the other evidence.  The evidence does show that he did not go back to work after the surgery, but it also showed that he had been out of work since June 2002 due to a work injury.  Further, in April 2003, he reported to his physician that he was able to continue working as a professional fisherman. 

His allegation regarding the necessity to change incision points is not probative because he has not explained why this error led to additional disability.  This was not remarked upon by any of the reviewing physicians.

The Veteran does have pain.  He had pain prior to the surgery, which was alleviated for a time.  In 2007, he alleged having pain in a different location.  Pain itself does not constitute a disability unless it causes functional loss, which has not been shown in this case.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As there is no additional disability, the Board need not proceed to whether there was fault of the part of VA.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  However, the Veteran has argued that there is no signed consent form, and that he was given inaccurate information as to the expected results of the operation.  The record indicates that the Veteran was advised of the risks and benefits, however, a signed consent was not located.  The Board finds, however, that a reasonable person faced with similar circumstances-a herniated disc that was causing pain and urinary problems, which required frequent self-catheterization-would have proceeded with the treatment even if informed that the pain might continue or might return.  McNair v. Shinseki, 25 Vet. App. 98 (2011).  According to the examiners and to Dr. R., such "failed" results are not uncommon and not unforeseen.

Accordingly, the preponderance of the evidence is against this claim.  Under these circumstances, the benefit of the doubt rule does not apply and this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim of entitlement to benefits under 38 U.S.C.A. § 1151 is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


